DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/29/22,  5/21/21 and 2/2/21 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings were received on 11/19/20.  These drawings are acceptable.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6-11, 16-17, and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over DE102013020860 (hereinafter, DE’860; relying on translation for citation), in view of CN 110148690 (hereinafter, CN'690; relying on translation for citation).
As to Claim 1:
	DE’860 discloses a battery (cell block 1), comprising: 
a housing (printing plate 6) at least partially enclosing:
a first electrochemical cell (single cells 2); and 
a second electrochemical cell (single cells 2); 
wherein: 
the housing comprises a solid plate (printing plate 6, fixing element 3),
the housing is configured to apply, during at least one period of time during charge and/or discharge of the first electrochemical cell and/or the second electrochemical cell, an anisotropic force with a component normal to a first electrode active surface of the first electrochemical cell and/or a second electrode active surface of the second electrochemical cell defining a pressure (Page 6-7 - DE’860 discloses that the force F is applied through the bands 12 and also by the fixing plate 3.  See Figure 9, when cell block is convexly curved in the longitudinal axis or when the cell 2 is expanded as shown, the fixing plate and the bands 12 applied a force F). 

    PNG
    media_image1.png
    523
    655
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    416
    252
    media_image2.png
    Greyscale

However, DE’860 does not disclose how much the force would be.  Nonetheless, the pressure applied is determined by how much the band 12 and the rods 5 and nuts 7 are applied to the battery block.
It would have been obvious to a person skilled in the art before the effective filing date of the instant application to tighten the bands 12 and/or rods 5 and nuts 7 as to achieve the applied force as to securely tighten the components of the battery module together.  Furthermore, when the cell 2 is expanded in the direction shown in Figure 9 due to accumulated gas or malfunctioned during charge/discharge of the battery, further force is applied to the surface of the batteries as the batteries are expanding (page 6-7).
	DE’860 does not disclose the carbon fiber with the specific tensile modulus.
	In the same field of endeavor, CN’690 also discloses a battery module with housing accommodating the batteries within the housing (Fig. 1, page 2-3) similar DE’860.  CN’690 further teaches that the upper shell housing is a multi-layer structure of carbon fiber unidirectional where the layers can be arranged in 90 degrees direction over several layers or alternative between 0 degrees and 90 degrees as to form perpendicular direction (page 2-3).

    PNG
    media_image3.png
    826
    936
    media_image3.png
    Greyscale

Even though CN’690 does not disclose the specific GPa of the carbon fiber structure, it is contended that since CN’690 discloses the same material arranged in the orientation as claimed, that CN’690 would inherently disclose the same amount of GPa as claimed.  Applicant is reminded that “products of identical chemical composition cannot have mutually exclusive properties.  "A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381,391,137 USPQ 43,51 (CCPA 1963) "From the standpoint of patent law, a compound and all its properties are inseparable. "
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate the carbon fiber as the material for the housing and fixing plate of CN’690 as to protect the material against corrosion and/or improve the compression performance.  
As to Claim 4:
	DE’860 discloses the battery can be a lithium ion cell (note that the specific/volumetric energy/density is a material property.  Since applicant discloses the active material can be a lithium cell, it is contended DE’860 has the same specific energy and volumetric density since DE’860 discloses the same material.  Applicant is reminded that “products of identical chemical composition cannot have mutually exclusive properties.  "A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381,391,137 USPQ 43,51 (CCPA 1963) "From the standpoint of patent law, a compound and all its properties are inseparable. "
As to Claims 6-11:
	DE’860 does not disclose the carbon fiber with the specific tensile modulus.
	CN’690 further teaches that the upper shell housing is a multi-layer structure of carbon fiber unidirectional where the layers can be arranged in 90 degrees direction over several layers or alternative between 0 degrees and 90 degrees as to be perpendicular (Page 2-3).
Even though CN’690 does not disclose the specific GPa of the carbon fiber structure, it is contended that since CN’690 discloses the same material arranged in the orientation as claimed, that CN’690 would inherently disclose the same amount of GPa as claimed.  Applicant is reminded that “products of identical chemical composition cannot have mutually exclusive properties.  "A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381,391,137 USPQ 43,51 (CCPA 1963) "From the standpoint of patent law, a compound and all its properties are inseparable. "
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate the carbon fiber as the material for the housing and fixing plate of CN’690 as to protect the material against corrosion and/or improve the compression performance (page 2).  
As to Claims 16-17:

    PNG
    media_image1.png
    523
    655
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    416
    252
    media_image2.png
    Greyscale

DE’860 does not disclose how much the force would be.  Nonetheless, the pressure applied is determined by how much the band 12 and the rods 5 and nuts 7 are applied to the battery block.
It would have been obvious to a person skilled in the art before the effective filing date of the instant application to tighten the bands 12 and/or rods 5 and nuts 7 as to achieve the applied force as to securely tighten the components of the battery module together.  Furthermore, when the cell 2 is expanded in the direction shown in Figure 9 due to accumulated gas or malfunctioned during charge/discharge of the battery, further force is applied to the surface of the batteries as the batteries are expanding.
As to Claim 20:
	DE’860 discloses that the battery further comprises a contoured solid article portion between a lateral exterior surface of the first electrochemical cell and a portion of the housing, wherein the contoured solid article portion comprises a surface adjacent to the lateral exterior surface that is convex with respect to the lateral exterior surface in the absence of an applied force (Page 6-7 - DE’860 discloses that the force F is applied through the bands 12 and also by the fixing plate 3.  See Figure 9, when cell block is convexly curved in the longitudinal axis or when the cell 2 is expanded as shown, the fixing plate and the bands 12 applied a force F). 

    PNG
    media_image1.png
    523
    655
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    416
    252
    media_image2.png
    Greyscale

As to Claim 21:
	DE’860 discloses wherein, under at least one magnitude of applied force, the surface of the contoured solid article portion becomes less convex  (Page 6-7 - DE’860 discloses that the force F is applied through the bands 12 and also by the fixing plate 3.  See Figure 9, when cell block is convexly curved in the longitudinal axis or when the cell 2 is expanded as shown, the fixing plate and the bands 12 applied a force F.  The force F exerts by the fixing plate 3 and the bands 12 would cause the housing/case to be less convex).
As to Claim 22:
	DE’860 discloses the battery further comprises a thermally insulating compressible solid article portion (elastomer pads 3.5, Fig. 3) between the first electrochemical cell and the second electrochemical cell.  
As to Claims 23-26:
	DE’860 discloses that the thermally insulating compressible solid article portion is elastomer pads.  Regarding the compression characteristic, applicant is reminded that “products of identical chemical composition cannot have mutually exclusive properties.  "A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381,391,137 USPQ 43,51 (CCPA 1963) "From the standpoint of patent law, a compound and all its properties are inseparable. "
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over DE102013020860 (hereinafter, DE’860), in view of CN 110148690 (hereinafter, CN'690), as applied to Claim 1, and further in view of Tsukuda (US 20110250485).
Even though DE’860 discloses the housing accommodating the batteries within the volume of the housing, DE’860 does not disclose the value of the volume.
In the same field of endeavor, Tsukuda also discloses a rectangular battery within a housing (Abstract, Fig. 3) similar to that of DE’860.  Tsukuda further discloses that the package container is about 164 mm x 228 mm x 20 mm or 747.84 cm3; thus, even we several battery package ties together, the volume would still be well within the claimed range [0346, 0465].
Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to modify the size of the battery module as to achieve the claimed volume range as taught by Tsukuda  as to fit into the appliance.
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over DE102013020860 (hereinafter, DE’860), in view of CN 110148690 (hereinafter, CN'690), as applied to Claim 1, and further in view of Scordilis-Kelley et al., (US 20100035128; hereinafter, Scordilis).
	DE’860 discloses that the battery can be a lithium ion battery, but does not disclose that the cell comprises specifically to lithium metal and/or lithium metal alloy as the active material.
	In the same field of endeavor, Scordilis also discloses a battery module having a plurality of batteries bound together by a band 320 (Abstract, [0044]) similar to that of DE’860.  Scordilis also discloses that the electrode of the lithium ion battery of DE’860 can be made of lithium metal or lithium metal alloy [0064, 0077].
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate lithium metal as the active material for the lithium ion battery of DE’860 as taught by Scordilis as Scordilis teaches that lithium ion battery can use lithium metal or metal alloy as the active material as to form a high capacity and rechargeable battery cell [0064, 0077].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO2014026793 discloses a battery cell module having plurality of battery cells where the batteries are accommodated in the housing where the batteries can be bulging because of accumulated gas (Fig. 3, Abstract).

    PNG
    media_image4.png
    396
    342
    media_image4.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723